Title: To Benjamin Franklin from Isaac Norris, 17 March 1759
From: Norris, Isaac
To: Franklin, Benjamin


Respected Friend B Franklin
March 17th. 1759.
I now enclose Second Bills of Exchange amounting to £362 5s. 2d. Sterling which I request you would be pleased to receive for my Account. This goes by way of Ireland which is One Reason of my sending the Second instead of the First, but the cheif Reason is to get one of the first Bills endorsed which was omitted by oversight and I have not time to stay till it is done without Danger of loosing this Conveyance.
As I may probably lodge some mony in England to lye there some time I leave it to you to place it in the Bank if it gives Interest after making Use of what you may have Occasion for, till our Publick Mony can replace it to me which now is, I presume, near at Hand as we are upon the Supply Bill for the Current Year.
I should be sorry to give any unnecessary trouble on my Account but if it falls in your Way to enquire and let me know the best Manner of placing some Mony in England and the limitation of time in calling it out again it would much oblige &c. I cannot enter on publick News at this Time.
  I N



  Anthony Stocker on Geo Campbell Mercht in Liverpoole payable in London
  £200.
  0.
  –


Ditto
On
Ditto
  131.
  8.
  –


  Ditto
On
Ditto
30.
  17.
  2


55 per Ct Exchange
Sterl payable at 30 Days Sight
£362.
  5.
  2


 Endorsed: BF received this acknowledgd 9 June 1759
